          Case: 3:18-cr-00077-wmc Document #: 179 Filed: 04/23/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                           ORDER
                               Plaintiff,
          v.                                                           18-cr-77-wmc-2

SIMON SAYERS,

                               Defendant.


          Defendant Simon Sayers, through counsel, has filed a motion for compassionate release

under the FIRST STEP Act. (Dkt. #176.) In so moving, defendant: (1) represents that his

request for compassionate release was already submitted to the Pekin FCC Warden on April

14, 2020; and (2) argues that in any event, the risk of Covid-19 infection and his medical

condition (“Type 2 diabetes mellitus”) provide extraordinary and compelling reasons to grant

release without waiting for him to fully exhaust all administrative rights or the lapse of 30 days

from the receipt of that request by the warden as otherwise contemplated by the First Step Act

of 2018 (Pub. L. 115-391) § 603(b) (amending 18 U.S.C. § 3582(c)(1)(A)). Defendant’s

counsel also states that a proposed release plan has already been provided to the U.S. Probation

Office.

          The court recognizes that all requests for compassionate release are urgent and expects

that all concerned parties will work expeditiously to resolve them. Nevertheless, the court

requires additional information to determine whether Sayers has sufficiently exhausted his

administrative remedies and if there are extraordinary or compelling reasons to grant release.

Accordingly, the court issues this order directing the warden of the inmate’s facility to: (1)

facilitate receipt of his medical records documenting any medical condition and level of care;
       Case: 3:18-cr-00077-wmc Document #: 179 Filed: 04/23/20 Page 2 of 2



and (2) verify his previous request for compassionate release and the status of that request.

Ultimately, however, responsibility for providing this information belongs to defendant’s

counsel.

       Upon receipt of this information, the U.S. Probation Office is further directed to

promptly complete a pre-release investigation and submit a letter of findings to the court, the

parties, and to the Bureau of Prisons. Once the Probation Office has submitted its findings,

the government may have three days to respond to the pending motion for compassionate

release. Defendant’s reply, if any, is due the following day. The court will then schedule a

prompt hearing (by telephone or videoconference) as necessary.


                                           ORDER

       IT IS ORDERED that the Warden of Pekin Federal Correctional Institution is

DIRECTED to produce as soon as possible to defendant’s counsel, Assistant Public Defender

Kelly Welsh, and the United States Probation Office for the Western District of Wisconsin all

of defendant Simon Sayers medical records, along with any petitions that he (or someone on

his behalf) may have filed requesting compassionate release and any action taken on those

petitions to date.

       IT IS FURTHER ORDERED that the Probation Office for the Western District of

Wisconsin begin a preliminary review of the proposed release plan so that it may promptly

complete its investigation and submit a letter of findings as contemplated above.

       Entered this 23rd day of April, 2020.

                                           BY THE COURT:
                                           /s/
                                           ________________________________________
                                           WILLIAM M. CONLEY
                                           District Judge

                                               2
